Case 4:20-cr-00048-ALM-KPJ Document 7 Filed 02/12/20 Page 1 of 6 PageID #: 17




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION
                                                                             Cle' u,s, DlsM ir '   urf

                                                                                  exas &wrein
  UNITED STATES OF AMERICA                     §           SEALED
                                               §
  v.                                                       Case No. 4:20CR
                                               §           Judgc0c A|
                                               §
                                               §
  CRAIG REASON (2)                             §
       a/k/a The Boss                          §
                                               §

                                        INDICTMENT

       THE UNITED STATES GRAND JURY CITARGES:

                                         COUNT ONE
                                                   Violation: 21 U.S.C. § 846 (Conspiracy
                                                   to Possess with Intent to Distribute
                                                   Methamphetamine)

          That from sometime on or about June 28, 2019, and continuously thereafter up to

 and including on or about July 3, 2019, in the Eastern District of Texas and elsewhere,

                                 Craig Reason, and |                                     did

 knowingly and intentionally combine, conspire, and agree with each other and other

 persons known and unknown to the United States Grand Jury, to knowingly and

 intentionally possess with the intent to distribute a substance or mixture containing a

 detectable amount of methamphetamine, in violation of 21 U.S.C. § 841(a)(1).

          In violation of 21 U.S.C. 8 846.




 Indictment
 Page 1
Case 4:20-cr-00048-ALM-KPJ Document 7 Filed 02/12/20 Page 2 of 6 PageID #: 18




                                       COUNT TWO
                                                  Violation: 21 U.S.C. § 846 (Conspiracy
                                                  to Possess with Intent to Distribute
                                                  He oin)

        That from sometime on or about June 28, 2019, and continuously thereafter up to

  and including on o about July 3, 2019, in the Eastern District of Texas and elsewhere,

                               Craig                        and                did

 knowingly and intentionally combine, conspire, and agree with each other and other

 persons known and unknown to the United States Grand Jury, to knowingly and

  intentionally possess with the intent to distribute a substance or mixture containing a

 detectable amount of heroin, in violation of 21 U.S.C. § 841(a)(1).

        In violation of 21 U.S.C. § 846.

                                     COUNT THREE

                                                  Violation: 18 U.S.C. § 2 and 922(g)(1)
                                                  (Aiding and Abetting and Possession of a
                                                  Firearm by a Prohibited Person)

        On o about June 29, 2019, in the Eastern District of Texas, defendants,

                     and kno ing that Joshua Keith

 Washburn had been convicted of a crime punishable by imprisonment for a term exceeding

 one year, that is, Felon in Possession of a Firearm in Case No. 4:12CR30 in the Western

 District of Missouri, aided and abetted by each other, did knowingly possess in and

 affecting interstate and foreign commerce the following firearms: a Titan Tiger 38 special,

 a 22 Sig Sauer pistol, and a Sig Sauer 9 MM pistol.

        In viol tion of 18 U.S.C. § 922(g)(1).
 Indictment
 Page 2
Case 4:20-cr-00048-ALM-KPJ Document 7 Filed 02/12/20 Page 3 of 6 PageID #: 19




                                        CO NT FOUR
                                                    Violation: 18 U.S.C. § 2 and 924(c)
                                                    (Aiding and Abetting and Possession of a
                                                    Firearm in Furtherance of a Drug
                                                    Trafficking Crime)

          On or about June 29, 2019, within the Eastern District of Texas,

                and                                  , aiding and abetting each other, did

  knowingly possess the following firearms, a Titan Tiger 38 special, a 22 Sig Sauer pistol,

  and a Sig Sauer 9 MM pistol, in furtherance of a drug trafficking crime for which they may

  be prosecuted in a Court of the United States, to wit: Conspiracy to Possess with Intent to

 Manufacture and Distribute Methamphetamine, in violation 21 U.S.C. § 846.

          In violation of 18 U.S.C. § 924(c).


                                         COUNT FIVE
                                                    Violation: 21 U.S.C. § 843(b) (Use of a
                                                    Communication Facility to Cause or
                                                    Facilitate a Controlled Substance
                                                    Offense)

          On or about July 3,2019, in the Eastern District of Texas,




 facility, to wit, a telephone located in the Eastern District of Texas, in facilitating the

 commission of any act or acts constituting a felony under 21 U.S.C. § 846, that is

  Conspiracy to Possess with Intent to Manufacture and Distribute Methamphetamine, as

 described in Count One of the Indictment.

          In violation of 21 U.S.C. § 843(b).


 Indictment
 Page 3
Case 4:20-cr-00048-ALM-KPJ Document 7 Filed 02/12/20 Page 4 of 6 PageID #: 20




              NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

         As a result of committing the offenses charged in this Indictment, the defendant

  shall fo feit to the United States, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C. § 853, all

  property used to commit or facilitate the offenses, proceeds from the offenses, and property

  derived from proceeds obtained directly or indirectly from the offenses, including but not

  limited to the following:

         a. a Titan Tige 38 special;

         b. a 22 Sig Sauer pistol;

         c. a Sig Saue 9 MM pistol; and

         d. any ammunition related to the case.


                                                   A TRUE BILL



                                                   GRAND JURY FOREPERSON

  JOSEPH D. BROWN
 UNITED STATES ATTORNEY



 ANAND VARADARAJAN Date
 G.R. JACKSON

 Attorneys for the United States




 Indictment
 Page 4
Case 4:20-cr-00048-ALM-KPJ Document 7 Filed 02/12/20 Page 5 of 6 PageID #: 21




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

  UNITED STATES OF AMERICA                       §          SEALED
                                                 §
  v.                                             §          Case No. 4:20CR
                                                 §          Judge
                                                 §
                                                 §
  CRAIG BEASON (2)                               §
       a/k/a The Boss                            §
                                                 §

                                  NOTICE OF PENALTY

                                    Counts One and Two

 Violation: 21 U.S.C. § 846

 Penalty: Imprisonment for a term of not more than 20 years, a fine not to exceed $ 1
              million, or both; and a term of supervised release of at least three years.

                If it is shown that the defendant committed such violation after a prior
                conviction for a felony drug offense has become final, not more than 30
                years, a fine not to exceed $2 million, or both; a term of supervised release
                of at least 6 years.

 Special
 Assessment: $100.00
                                         Count Three

 Violation: 18 U.S.C. § 2 and 922(g)(1)
 Penalty: Imprisonment for a term of not more than ten years, a fine not to exceed
                $250,000, or both; and a term of supervised release of not more than three
                years.

                If it is shown the defendant has three previous convictions by any court for
                a violent felony or a serious drug offense, or both, committed on occasions
                different from one another - Imprisonment of 15 years to life, a fine not to
                 exceed $250,000.00, or both; a term of supervised release of at least 2 years
                 but not more than 5 years.
 Notice of Penalty
 Page 1
Case 4:20-cr-00048-ALM-KPJ Document 7 Filed 02/12/20 Page 6 of 6 PageID #: 22




 Special
 Assessment: $100.00
                                        Count Four

 Violation: 18 U.S.C. § 2 and 924(c)

 Penalty: Imprisonment for a term not less than five years, which must be served
                consecutively to any other term of imprisonment; a fine not to exceed
                $250,000, or both; and a term of supervised release of not more than th ee
                years.

 Special
 Assessment: $100.00
                                         Count Five

 Violation: 21 U.S.C. § 843(b)

 Penalty: Imprisonment for a term of not more than 4 years, a fine not to exceed
              $250,000, or both; and a term of supervised release of up to one year.

 Special
 Assessment: $100.00




 Notice of Penalty
 Page 2
